Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB 2016/0255748 hereinafter referenced as Kim in view of Connor et al., US PGPUB 2020/0246693 hereinafter referenced as Connor.





As to claim 1, Kim discloses a head-mounted display device, comprising: a front assembly;
a wearable assembly, connected to the front assembly, and adapted for wearing the front assembly onto a face of a user (e.g. frame 202, fig. 3); and 
a cushion module, comprising: a hard member, connected to the wearable assembly (rear portion of frame 202, fig. 7); 
a soft member, connected to the hard member to contact skin of the user, and having a rear channel (face contact 202a, fig. 7, wherein the face contact 202a may be generally shaped to fit the face of a user, and may include a porous, elastic body in at least a part of the face contact 202a so that the face contact 202a may be stably brought into close contact with the face of the user); and 
a fan, communicating with the rear channel and being able to drive airflow to flow through the rear channel to reach an area where the soft member is in contact with a skin of the user (radiator 400, fig. 7; wherein the heat radiator 400 may be a fan type with a blade, or a piezo cooler, wherein the heat radiator 400 (FIG. 6) may be installed inside the mounting opening unit 260 and thus the mounting opening unit 260 may introduce external air into the device 200, specifically the frame 202 along with operation of the heat radiator 400).
Kim discloses a fan through which airflow into the device but does not specifically disclose it communicates with a rear channel.
However, in the same endeavor, Connor discloses a fan connected to some types of channels for airflow purposes (e.g. fan 310, fig. 5; wherein channels, ducts or piping (more generally, air conduits) may transfer air from the fans to the functional or central part of the directional airflow unit, for example if the fans are placed at a distance from the face side of the HMD (for example, as part of a rear body of the HMD)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Connor’s method of fan arrangement in order to use the device comfortably.

As to claim 2, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member has a front channel, and the fan communicates with the rear channel through the front channel (Connor, fan 310, fig. 5; wherein channels, ducts or piping (more generally, air conduits) may transfer air from the fans to the functional or central part of the directional airflow unit).

As to claim 3, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member has at least one front channel outlet, and the at least one front channel outlet communicates the front channel with the rear channel (Connor, fans 310, fig. 7; wherein the fans 310 can of course be located anywhere on the HMD 20; for example, above or below a display, rather than being limited to being provided on the periphery of the HMD 20).

As to claim 4, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member comprises a front cover and a rear cover, and the front cover and the rear cover are connected to each other to form the front channel (Kim, configuration of frame 202 with device 300 and face contact 202a, fig. 4).

As to claim 5, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has at least one rear channel outlet, and the at least one rear channel outlet communicates with the rear channel and located on a surface of the soft member, which contacts the skin of the user (Kim, as shown if fig. 7 the air flows from the radiator 400 towards the face contact 202a).

As to claim 6, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has at least one trench on a surface of the soft member, and the at least one rear channel outlet is in the at least one trench (Connor, fans 310 with vents 315, fig. 5).

As to claim 7, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member surrounds eyes of the user from a position between eyebrows of the user and extends to cheeks of the user (Kim, face contact 202a, fig. 7).

As to claim 8, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the fan has a plurality of air inlets and an air outlet, the air inlets respectively communicate with a space enclosed by the front assembly and the face of the user and with an external environment, and the air outlet communicates with the rear channel (Connor, vents 315, fig. 5).

As to claim 9, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has a thickened portion, and the thickened portion is distributed along the rear channel (Kim, the arrangement of face contact 202a, fig. 7).

As to claim 10, the combination of Kim and Connor discloses the head-mounted display device according to claim 9. The combination further discloses a number of the rear channels is two, a number of the thickened portions is two, each of the rear channels extends from a forehead of the user to cheeks of the user, and each of the thickened portions is distributed on an outside of the corresponding rear channel (Kim, the arrangement of device 200, fig. 1).

As to claim 11, the combination of Kim and Connor discloses the head-mounted display device according to claim 10. The combination further discloses a number of the fans is two, and the fans respectively communicate to the rear channels (Connor, fans 310, fig. 5).

As to claim 12, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has a plurality of pillars to abut against a head of the user, and the rear channel extends between the pillars (Kim, support member 206, fig. 1).

As to claim 14, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the hard member has a front channel, the fan communicates with the rear channel through the front channel, the hard member has at least one lateral airflow outlet, and the at least one lateral airflow outlet communicates with the front channel (Connor, airflow through vents 315, fig. 5).

As to claim 15, the combination of Kim and Connor discloses the head-mounted display device according to claim 1. The combination further discloses the soft member has at least one lateral rear channel outlet, and the at least one lateral rear channel outlet communicates with the rear channel (Connor, airflow through vents 315, fig. 5).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Connor as applied to claim 1 above, and further in view of Tao et al., US PGPUB 2021/0325631 hereinafter referenced as Tao.

As to claim 13, the combination of Kim and Connor does not specifically disclose the head-mounted display device according to claim 1, wherein the cushion module further comprises: a fabric layer, covering the soft member.
However, in the same endeavor, Tao discloses the cushion module further comprises: a fabric layer, covering the soft member ([0023] the curtain, which may sometimes be referred to as a cover, covering structure, rear housing cover, rear housing wall, rear housing structure, cosmetic covering, etc., may help block potentially unsightly internal structures from view, while accommodating movement of the optical modules).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim and Connor to further include Tao’s fabric arrangement in order to made the use of the device comfortable. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection applied different embodiment in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/13/2022